Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 2/5/2021

 
Claims pending	91-110
Claims currently under consideration	91-110


Priority
This application has a filing date of 05/28/2020 and is a 371 of PCT/EP2018/083698 12/05/2018.

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to UNITED KINGDOM document no. 1720351.4 filed 12/06/2017.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 108-110 are rejected under 35 U.S.C. 102(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (US PG-Pub 20050048578)
In paragraphs 0002-3, Zhang discloses, for instance, spleen B-cell clones that express antibodies encoded in their DNA.
As such, the product of Zhang meets all of the structural limitations of the claimed clone, binder and/or nucleic acid encoding such a binder (see above) recited in claims 108,109 and 110 except for the product-by-process limitations (i.e., being identified or selected by the methods set forth in claims 91,102 or 107) and accordingly would either anticipate or render obvious the claimed materials.  See MPEP § 2113, “‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Here, Applicants’ claims are drawn to a cell clones, proteins or DNA (i.e., products), but are defined by various method steps that produce the products and, as a result, represent product-by-.

Claim Rejections - 35 USC § 103

Claims 91,93,94,96,98-100,106-108,110 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Kieke et al (US 6300065) in view of Zhang (US PG-Pub 20050048578).
Kieke et al suggest throughout the document and especially examples 37,39 taken with document claims 17,11 and 14 plus figures 1-2,14,22  enriching for binders exhibiting greater solubility or lower aggregation in solution comprising: (i) providing a library of mammalian cell clones each containing DNA sequence variants encoding a binder; (ii) culturing the clones in vitro under conditions for expression of the binders in one vessel, wherein the binders are presented on the cell surface; (iii) determining surface presentation levels, measured in terms of number of displayed binders per cloned cell by labelling the binders with an agent incorporating a detectable label, wherein the agent binds to a constant region of the binders; (iv) selecting clones that exhibit higher surface presentation of binders compared with other clones for expansion in a separate vessels; (v) identifying binders encoded by the one or more selected clones as having good solubility or low aggregation in solution; and (vi) isolating and sequencing the selected clones’ DNA by sorting cells into a collected fraction and a discarded fraction according to the level of surface presentation of binders on the cells, whereby cells displaying surface presentation above a pre-determined threshold 
Kieke et al do not explicitly teach transmembrane domain containing polypeptides of claim 92. 
Zhang teaches throughout the document and especially the abstract and paragraphs 0077-9, figure 6 and paragraph 0077 antibodies operably linked to a transmembrane (TM) domain for expression on mammalian cell surfaces. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to express the antibodies of Kieke et al on mammalian cells using a TM domain in the manner of Zhang.
One of ordinary skill in the art would have been motivated to express the antibodies of Kieke et al on mammalian cells using a TM domain in the manner of Zhang for the benefit of maximizing antigen affinity by mimicking mammalian affinity maturation, desirable according to Zhang in paragraphs 0004-5.
One of ordinary skill in the art would have had a reasonable expectation of success in utilizing the expression technique of Zhang for displaying Kieke et al’s antibodies since Kieke et al envisions just this in document claim 17.

s 91,93,94,96,98-100,106-108,110 and 92 and 95,97,101-105,109 are rejected under 35 U.S.C. 103 as being unpatentable over Kieke et al (US 6300065) in view of Zhang (US PG-Pub 20050048578) and further in view of Dobson et al (2016 Scientific Reports 6:38644 doi: 10.1038/srep38644 – IDS entry 5/28/2020; including supplementary information provided with this office action)
Kieke et al in view of Zhang is relied upon as above as well as claims 97 and 109. Moreover, Zhang suggests integrating vectors as in lines 1-3 or each of claims 102 and 103
Kieke et al in view of Zhang do not teach: increasing resistance to self-association of a parent binder protein having a critical concentration thereof less than 10 mg/mL in PBS by mutating residues involved in an effort to prevent solution self-association in a variant, said variant achieving a critical concentration 1.5 x greater than the parent protein, such as in claims 95,101, lines 4-6 or each of claims 102 and 103 and claims 104,105.
Dobson et al teach throughout the document and especially the title and abstract engineering surface residues of an antibody to prevent self-association. More particularly and such as in claims 95,101, lines 4-6 or each of claims 102 and 103 and claims 104,105, in the entire second page of the article, figures 1b and 3 Dobson et al teach the monoclonal antibody MED1912 as requiring improvement in resistance to self-association by having a critical concentration of less than 10 mg/mL in PBS by identifying residues that promote self-association to mutate in a variant, said variant (MED1912_STT) appears to exhibit a critical concentration 1.5 x greater than MED1912 based on the data disclosed in figure 4 and supplementary figure 1. 
prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to express the antibodies of Kieke et al via a TM domain on mammalian cells in the manner of Zhang and reduce antibody self-association in the manner disclosed by Dobson et al.
One of ordinary skill in the art would have been motivated to express the antibodies of Kieke et al via a TM domain on mammalian cells in the manner of Zhang and reduce antibody self-association in the manner disclosed by Dobson et al with a reasonable expectation of success since Dobson et al expressly states in the last sentence of the article the disclosed technique provides a dramatic improvement in the success rate of developing antibodies that are both manufacturable and exhibit pharmacokinetics that are suitable for clinical development.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 108-110 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claim(s) are drawn to clones or binders such as antibodies or nucleic acids which encode such binders, all of which as occurs naturally in nature as evidenced by Zhang and detailed in the 35 USC 102/103 rejection above.  This judicial exception is not integrated into a practical application because the natural materials do not differ from those recited in the offending claims; nor do the claims include any additional elements whatsoever.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639